- 131 -
               Decisions of the Nebraska Court of A ppeals
                     23 Nebraska A ppellate R eports
                  IN RE CHANGE OF NAME OF PATTANGALL
                           Cite as 23 Neb. Ct. App. 131




     In   re   Change of Name of Douglas David Pattangall.
               Douglas David Pattangall, appellant, v.
                    State of Nebraska, appellee.
                                 ___ N.W.2d ___

                      Filed August 11, 2015.   No. A-14-745.

 1.	 Affidavits: Appeal and Error. A district court’s denial of in forma
     pauperis under Neb. Rev. Stat. § 25-2301.02 (Reissue 2008) is reviewed
     de novo on the record based on the transcript of the hearing or the writ-
     ten statement of the court.
 2.	 Constitutional Law: Judgments. Except in those cases where the denial
     of in forma pauperis status would deny a defendant his or her constitu-
     tional right to appeal in a felony case, Neb. Rev. Stat. § 25-2301.02(1)
     (Reissue 2008) allows the court on its own motion to deny in forma
     pauperis status on the basis that the legal positions asserted by the appli-
     cant are frivolous or malicious, provided that the court issue a written
     statement of its reasons, findings, and conclusions for denial.
 3.	 Actions: Words and Phrases. A frivolous legal position pursuant
     to Neb. Rev. Stat. § 25-2301.02 (Reissue 2008) is one wholly with-
     out merit, that is, without rational argument based on the law or on
     the evidence.
 4.	 Statutes. Where general and special provisions of statutes are in con-
     flict, the general law yields to the special provision or more spe-
     cific statute.
 5.	 Judgments: Records: Appeal and Error. Where the record demon-
     strates that the decision of the trial court is ultimately correct, although
     such correctness is based on a ground or reason different from that
     assigned by the trial court, an appellate court will affirm.

   Appeal from the District Court for Johnson County: Daniel
E. Bryan, Jr., Judge. Affirmed.
   Douglas David Pattangall, pro se.
                             - 132 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
             IN RE CHANGE OF NAME OF PATTANGALL
                      Cite as 23 Neb. Ct. App. 131

   Douglas J. Peterson, Attorney General, and Blake E. Johnson
for amicus curiae State of Nebraska.

  Moore, Chief Judge, and Pirtle and Bishop, Judges.

   Moore, Chief Judge.
   Douglas David Pattangall filed a petition for name change
in the district court for Johnson County. He moved to proceed
in forma pauperis, and the district court denied the motion on
the ground that the petition asserted reasons that were frivo-
lous and meritless. Pattangall appeals, and we affirm.

                  FACTUAL BACKGROUND
   Pattangall is an inmate incarcerated at the Tecumseh
State Correctional Institution. On August 22, 2014, he filed
a pro se petition for name change in the district court for
Johnson County. Pattangall alleged that he sought to change
his name to Adar ben-David for religious reasons. Pattangall
moved the district court to proceed with the name change in
forma pauperis.
   The district court denied Pattangall’s motion to proceed in
forma pauperis on the same day the motion was filed with the
court. The court stated that it denied the motion for the reason
that Pattangall’s petition asserted reasons that were frivolous
and meritless.
   Pattangall has timely appealed.

                ASSIGNMENTS OF ERROR
  Pattangall assigns that the district court erred in denying his
motion to proceed in forma pauperis.

                  STANDARD OF REVIEW
  [1] A district court’s denial of in forma pauperis under Neb.
Rev. Stat. § 25-2301.02 (Reissue 2008) is reviewed de novo
on the record based on the transcript of the hearing or the
written statement of the court. See Gray v. Kenney, 290 Neb.
888, 863 N.W.2d 127 (2015).
                              - 133 -
          Decisions of the Nebraska Court of A ppeals
                23 Nebraska A ppellate R eports
              IN RE CHANGE OF NAME OF PATTANGALL
                       Cite as 23 Neb. Ct. App. 131

  Statutory interpretation presents a question of law, for which
an appellate court has an obligation to reach an independent
conclusion irrespective of the decision made by the court
below. Schaffer v. Cass County, 290 Neb. 892, 863 N.W.2d
143 (2015).
                            ANALYSIS
   [2,3] Applications to proceed in forma pauperis are gov-
erned by § 25-2301.02.
      Except in those cases where the denial of in forma pauperis
      status “would deny a defendant his or her constitutional
      right to appeal in a felony case,” § 25-2301.02(1) allows
      the court “on its own motion” to deny in forma pauperis
      status on the basis that the legal positions asserted by the
      applicant are frivolous or malicious, provided that the
      court issue “a written statement of its reasons, findings,
      and conclusions for denial.”
Peterson v. Houston, 284 Neb. 861, 866, 824 N.W.2d 26, 32
(2012), quoting Cole v. Blum, 262 Neb. 1058, 637 N.W.2d 606
(2002). A frivolous legal position pursuant to § 25-2301.02 is
one wholly without merit, that is, without rational argument
based on the law or on the evidence. Id.
   In this case, Pattangall sought to change his name pursuant
to Neb. Rev. Stat. § 25-21,271 (Cum. Supp. 2014). Section
25-21,271 requires a person who desires a name change to file
a petition in the district court of the county in which the per-
son is a resident. The petition must set forth
      (a) that the petitioner has been a bona fide citizen of
      such county for at least one year prior to the filing of
      the petition, (b) the address of the petitioner, (c) the date
      of birth of the petitioner, (d) the cause for which the
      change of petitioner’s name is sought, and (e) the name
      asked for.
§ 25-21,271(1). Pattangall’s petition for name change alleged
the following:
         1. [Pattangall’s] current address is 2725 No. Hwy 50,
      Tecumseh, Johnson County, Nebraska.
                             - 134 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
             IN RE CHANGE OF NAME OF PATTANGALL
                      Cite as 23 Neb. Ct. App. 131

         2. [Pattangall] has been a resident of Johnson County,
      Nebraska for more than one year prior to the filing of
      this Petition.
         3. [Pattangall’s] current name is Douglas David
      Pattangall.
         4. [Pattangall’s date of birth].
         5. [Pattangall] seeks to have the name of Adar
      ben-David.
         6. [Pattangall] seeks to have his name changed for
      religious reasons. [Pattangall] seeks to cast off the last
      vestiges of Christianity and fully identify with his ethnic
      ancestry, as well as manner of faith.
Comparing Pattangall’s petition to the statutory elements, it is
clear his petition complies with the statute.
   Even though Pattangall’s petition for name change is suf-
ficient in form to comply with the statute, the district court
denied Pattangall’s motion to proceed in forma pauperis
because it determined his position to be legally frivolous and
meritless. The State, appearing in this case as amicus curiae,
contends the court reached the correct decision even though it
disagrees with the court’s reasoning. The State contends that
Nebraska law does not allow a district court to grant leave to
proceed in forma pauperis for a name change proceeding. We
agree with the State’s position.
   Two statutory provisions, as applied to a name change
application, are in conflict. The general in forma pauperis rule,
found in Neb. Rev. Stat. § 25-2301.01 (Reissue 2008), states:
         Any county or state court, except the Nebraska
      Workers’ Compensation Court, may authorize the com-
      mencement, prosecution, defense, or appeal therein, of a
      civil or criminal case in forma pauperis. An application to
      proceed in forma pauperis shall include an affidavit stat-
      ing that the affiant is unable to pay the fees and costs or
      give security required to proceed with the case, the nature
      of the action, defense, or appeal, and the affiant’s belief
      that he or she is entitled to redress.
                              - 135 -
          Decisions of the Nebraska Court of A ppeals
                23 Nebraska A ppellate R eports
              IN RE CHANGE OF NAME OF PATTANGALL
                       Cite as 23 Neb. Ct. App. 131

But, as the State demonstrates in its brief, Neb. Rev. Stat.
§ 25-21,273 (Reissue 2008) is a more specific statute which
requires a petitioner seeking a name change to satisfy all of
the costs for the proceedings. The pertinent part of § 25-21,273
reads, “All proceedings under sections 25-21,270 to 25-21,272
shall be at the cost of the petitioner or petitioners, for which
fee-bill or execution may issue as in civil cases.”
   [4] Where general and special provisions of statutes are
in conflict, the general law yields to the special provision or
more specific statute. Schaffer v. Cass County, 290 Neb. 892,
863 N.W.2d 143 (2015). In this circumstance, the Legislature
has made a specific provision that the cost of name change
proceedings is to be borne by the petitioner. The general rule
regarding in forma pauperis status yields to this more spe-
cific provision.
   [5] We conclude that because a petitioner for a name
change is statutorily required to pay for the cost of all pro-
ceedings, the district court properly denied Pattangall’s appli-
cation to proceed in forma pauperis. Where the record demon-
strates that the decision of the trial court is ultimately correct,
although such correctness is based on a ground or reason dif-
ferent from that assigned by the trial court, an appellate court
will affirm. See Tyson Fresh Meats v. State, 270 Neb. 535, 704
N.W.2d 788 (2005).
                        CONCLUSION
  The district court did not err when it denied Pattangall’s
application to proceed in forma pauperis.
                                                A ffirmed.